Citation Nr: 0817048	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1956 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran requested that he be afforded a video conference 
hearing when he filed his substantive appeal in November 
2005.  The veteran was informed that he was scheduled for a 
video conference hearing in January 2008 by way of a December 
2007 letter.  The veteran submitted a statement withdrawing 
his request for a hearing in January 2008.  See 38 C.F.R. 
§ 20.702(e).

The Board notes that the veteran submitted additional medical 
evidence with a waiver of consideration by the agency of 
original jurisdiction (AOJ) after his case was certified to 
the Board.  Consequently, the veteran is not prejudiced by 
the Board's consideration of this evidence in the 
adjudication of his claim.  


FINDING OF FACT

The veteran's PTSD symptoms cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks although 
generally he is functioning fairly well with routine 
behavior, self-care, and normal conversation due to a 
depressed mood, anxiety, and chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id.  (Although the notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be readjudicated ab initio to 
satisfy the requirements of the VCAA.)

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in June 2006, in 
which the RO advised the veteran of the evidence needed to 
substantiate his claim for an increased rating.  The veteran 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence would be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claim.  
Additionally, while notice was not provided as to the 
criteria for rating PTSD or with respect to award of 
effective dates, see Dingess/Hartman, supra, the Board does 
not have jurisdiction over such issues.  Consequently, a 
remand of the claim is not required.

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  While notification of the specific 
rating criteria was provided in the statement of the case 
(SOC), and not a specific preadjudicative notice letter, no 
useful purpose would be served in remanding this matter for 
yet more development.  As to the remaining elements 
identified in that holding, the veteran was questioned about 
his employment and daily life during the course of VA 
examinations.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the private and VA treatment records were 
associated with the claims file.  The RO also arranged for 
him to undergo several VA examinations.  In short, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to his claim.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Factual Background

The veteran claims that his PTSD warrants an evaluation 
greater than 30 percent.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 2005 to October 2007.  In January 
2005 the veteran reported nightmares of combat in Vietnam and 
intrusive thoughts.  He said he does not like talking about 
Vietnam and avoids things that remind him of Vietnam.  The 
veteran said he was irritable and had trouble sleeping and 
relating to people.  He was assigned a global assessment of 
functioning (GAF) score of 55.   In February 2005 the veteran 
was assigned a GAF score of 55.  He said he slept more than 
six hours per night but that the sleep was broken up into two 
parts.  Later in February 2005 he was assigned a GAF score of 
60.  In July 2005 the veteran was assigned a GAF score of 60.  
He reported that he was hospitalized for pancreatitis and had 
an increase in nightmares after one of his medications was 
stopped while he was hospitalized.  He said the nightmares 
were better when he began the medication again.  In March 
2005 he said he was sleeping better and felt more rested.  He 
said he was not depressed or suicidal.  He was assigned a GAF 
score of 60.  In November 2005 the veteran said his 
nightmares were better.  He reported increased depression but 
said he was not suicidal.  He was assessed with PTSD with 
depression and assigned a GAF score of 55.  In April 2006 and 
September 2006 the veteran was noted to be alert and oriented 
in four spheres.  The examiner said his appearance was within 
normal limits and his speech was of normal rate, rhythm, and 
tone.  His eye contact and mood were reported to be good.  
His affect was non-restricted, nonlabile, and appropriate.  
He denied homicidal and suicidal ideations and auditory and 
visual hallucinations.  His thought process was logical and 
goal-directed.  His memory was grossly intact and his insight 
and judgment were good.  In September 2006 the veteran said 
he was sleeping at night but felt sleepy during the day after 
a medication change.  He said he had problems with his 
concentration and he reported occasional nightmares.  In 
October 2007 the veteran was noted to be alert and oriented 
in three spheres with good eye contact.  He was cooperative 
and he was appropriately dressed and groomed.  His speech was 
within normal limits in rate, rhythm, volume, tone, and 
prosody.  His mood was euthymic and his affect was depressed.  
His thought process was goal-directed and linear with no 
flight of ideas, looseness of associations or delusions 
noted.  He had good insight and judgment.  His memory was 
grossly intact in all three levels.  The veteran denied 
homicidal and suicidal ideations and auditory and visual 
hallucinations.  He was assigned a GAF score of 60.  

Associated with the claims file is a letter from D. Taylor, 
M.S., of the Veteran Services Center dated in March 2005.  
Ms. Taylor reported that the veteran experiences sleep 
problems including nightmares and waking early, flashbacks 
and replays which he is unable to switch off, impaired 
memory, forgetfulness, and inability to recall names, facts, 
and dates that are well known and familiar to him.  She said 
the veteran also suffers from panic attacks, anxiety attacks, 
reactive depression due to feelings of worthlessness and a 
lack of life success.  She concluded that the veteran attends 
weekly PTSD group therapy and takes psychological medications 
for his PTSD.  Ms. Taylor reported that the veteran was 
currently assigned a GAF score of 65.  Ms. Taylor submitted a 
second letter dated in November 2005 with similar findings 
contained in the March 2005 letter with the exception of the 
assignment of a GAF score of 52.  Ms. Taylor noted that the 
veteran's depression and anxiety disorder worsened due to his 
wife's deteriorating health which required fulltime care and 
support by the veteran.  

The veteran was afforded a VA examination in May 2005.  The 
veteran reported nightmares nightly.  He said medication 
helped with the nightmares.  He indicated that he has 
recurrent distressing thoughts of war and avoids thoughts, 
conversations, movies, and situation that remind him of war.  
He said he has been more distant and estranged from people 
since coming home from war.  The veteran reported that he is 
only able to sleep one to two hours per night without 
medication but he sleeps five or six hours with medication.  
He stated that he angers easily over trivial matters and has 
increased startle response, feels shaky and nervous, and 
flinches when he hears loud noises.  He said he has some 
difficulty concentrating at times.  He said he last worked as 
a car salesman in 1997 and he had to stop working due to 
heart problems.  The veteran indicated that he has been 
married to two different women.  He married his first wife 
twice and he has been married to his second wife for forty-
five years.  He said he has five children.  He said he sees 
his two grandchildren occasionally.  The veteran indicated 
that one of his grandchildren is autistic and he said he 
picked her up from school once a week and spends time with 
her in the evenings.  He said one of his children comes to 
visit every two to three months.  He said he has lunch with 
another son every two weeks.  He also reported that he has 
lunch with another son every couple of weeks.  He said he 
visits with old friends occasionally when he has his car 
worked on at the car dealership and he has one old friend who 
he speaks to on the telephone occasionally.  The veteran 
stated that he goes to church every two weeks but does not 
visit with people at church.  He said he helps around the 
house and does laundry and mops the floor.  He said he reads 
the newspaper and watches television.  

Mental status examination revealed no impairment in thought 
processes or ability to communicate other than the fact that 
the veteran's speech was a little slowed.  There was no 
history or evidence of hallucinations, delusions or abnormal 
behaviors.  The veteran denied suicidal and homicidal 
thoughts.  The examiner said the veteran maintained fair 
personal hygiene with bathing and shaving about two or three 
times per week.  His grooming and dress were normal at the 
time of the examination.  He was oriented to person, place 
and time.  His long-term memory was good and his short-term 
memory was adequate.  There was no evidence or history of 
obsessive or ritualistic behavior.  His speech was 
spontaneous, coherent, and relevant; it was not 
circumstantial and was adequately organized.  His speech was 
a bit slow at times.  The examiner reported that there was no 
history of panic attacks but he noted that the veteran said 
he gets anxious at times.  The veteran reported depression 
and the examiner said the veteran's affect was a little 
depressed.  There was no history of impulsive behaviors.  He 
said he had trouble sleeping without medications.  The 
examiner said the veteran was able to carry on with his daily 
life in a generally adequate manner considering his cardiac 
status.  He noted that the veteran was able to establish and 
maintain limited social relationships with family.  He said 
the veteran was unable to work due to cardiovascular disease.  
The veteran was able to follow simple to moderately complex 
instructions.  The examiner concluded that the veteran was 
not in imminent danger of harming himself or others.  He 
diagnosed the veteran with PTSD and assigned a GAF score of 
65.  

The veteran was afforded a VA examination in January 2007.  
The veteran reported that he has been more distant and 
estranged from people since returning from the war.  He said 
he is unable to sleep more than a few hours at night without 
medication.  He indicated that he angers easily over trivial 
matters and has some increased startle response if he hears 
loud noise.  The veteran said he stopped working as a car 
salesman in 1997 due to heart problems.  He said he had been 
married three times and his current marriage has lasted for 
forty-seven years.  He reported that he has five children.  
He said one of his children lives in town with two of the 
veteran's grandchildren.  The veteran indicted that he sees 
his child and grandchildren every two weeks and he said they 
eat together sometimes.  He also reported that he has one 
brother who he gets along with "okay."  He said he visits 
friends at his job once a week.  He reported that he 
occasionally does laundry, vacuums, and mops the floor.  He 
said he feeds and cares for his dog, reads the paper, and 
attends church once per month.  

Mental status examination revealed no impairment in thought 
processes or ability to communicate other than the fact that 
the veteran's speech was a little slowed.  There was no 
history or evidence of hallucinations, delusions or abnormal 
behaviors.  The veteran denied suicidal and homicidal 
thoughts.  The examiner said the veteran maintained fair 
personal hygiene with bathing and shaving about once per week 
but the examiner noted that the veteran's grooming and dress 
was good at the time of the examination.  He was oriented to 
person, place and time.  His long-term memory was good and 
his short-term memory was adequate.  There was no evidence or 
history of obsessive or ritualistic behavior.  His speech was 
spontaneous, coherent, and relevant; it was not 
circumstantial and was adequately organized.  His speech was 
a bit slow at times.  The examiner reported that there was no 
history of panic attacks but he noted that the veteran said 
he gets anxious at times and the examiner said the veteran 
was anxious and a little depressed during the examination.  
The veteran reported depression.  There was no history of 
impulsive behaviors.  The examiner said the veteran was able 
to carry on with his daily life in a fairly adequate manner 
considering his cardiac status.  He also noted that the 
veteran was able to establish and maintain limited social 
relationships with family and a few friends.  He said the 
veteran was unable to work.  He concluded that the veteran 
was not in imminent danger of harming himself or others.  He 
diagnosed the veteran with PTSD and assigned a GAF score of 
60.  The examiner indicated that the veteran's PTSD symptoms 
cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks although generally he was 
functioning fairly well with routine behavior, self-care, and 
normal conversation due to a depressed mood, anxiety, and 
chronic sleep impairment.  

Associated with the claims file is a psychological evaluation 
dated in February 2007 performed by D. Lynch, Ph.D.  Dr. 
Lynch indicated that the veteran's functioning was not 
accurately reflected by his most recent VA examination.  Dr. 
Lynch administered the Millon Clinical Multiaxial Inventory 
III (MCMI III), Beck Depression Inventory (BDI-II), and Beck 
Anxiety Inventory (BAI).  He said the veteran was pleasant 
and cooperative during the clinical evaluation and presented 
with symptoms of anxiety and depression.  The veteran 
reported that he experienced frequent intrusive visual 
memories.  His wife reported that he sleeps restlessly and 
makes remarks suggesting combat-related dreams.  The veteran 
said he reacts to environmental triggers such as weather, 
sounds, and evening hours.  He indicated that he had some 
recurring memories involving a misfire incident with 
artillery.  Dr. Lynch said the results of the BDI were in the 
severe range consistent with his interview impression and the 
veteran's current psychiatric medication.  The BAI was also 
in the severe range.  He noted that the veteran was nervous 
and tense and hesitant to enter into any discussion of his 
military experience.  He said the veteran was on anxiolytic 
medication.  The MCMI III indicated that the veteran had 
elevations of dysthymia and depression referred to as double 
depression which is often treatment-resistant to medication.  
Dr. Lynch said people with the veteran's profile are overly 
sensitive, show temper flare-ups or outbursts, and may report 
feelings of chronic resentment and conflicting feelings 
between dependency needs and the desire for independence.  He 
noted that these personalities are conceptually close to 
borderline personality disorder.  He reported that the test 
findings were consistent with a PTSD diagnosis.  He concluded 
that the veteran's distress may be significantly more than 
the VA examiner's impression.  



III.  Legal Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2007).  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61-70 
is defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well."  
Ibid.  A GAF score of 51-60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Ibid.  

The Board finds that, in light of the medical evidence of 
record, as discussed above, an award higher than the 30 
percent evaluation already awarded is not warranted during 
any portion of the appeal period.  

Regarding the application of the pertinent criteria, there is 
evidence of some occupational and social impairment.  The 
January 2007 VA examiner noted that the veteran's psychiatric 
symptoms caused occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks although generally he 
was functioning fairly well with routine behavior, self-care, 
and normal conversation due to a depressed mood, anxiety, and 
chronic sleep impairment.  The Board notes that the veteran 
has been unemployed due to his cardiac status since 1997.  
The veteran endorsed depression at the time of the 
examinations of record.  There was no impairment in thought 
processes or ability to communicate other than the fact that 
the veteran's speech was a little slowed.  His thought 
content was without auditory hallucinations, visual 
hallucinations, homicidal ideation, or suicidal ideation.  He 
has consistently been described as oriented to person, place, 
and time.  His memory and concentration were intact and his 
insight and judgment were good.  

Regarding application of the 50 percent criteria, while the 
veteran exhibited some social and occupational impairment, 
there is no evidence that the veteran had stereotyped speech 
or difficulty in understanding complex commands.  The 
evidence does not indicate that he had impaired judgment or 
impaired abstract thinking.  As noted, the medical evidence 
reveals that the veteran's insight and judgment were reported 
to be good.  The evidence indicates that the veteran has been 
married to his wife for forty-seven years and maintains a 
relationship with his children, grandchildren, and a few 
friends.  He also attends church on a monthly basis.  His 
hygiene has been described as fair.  

The Board notes that the veteran's GAF score ranged from 52 
to 65 based on the evidence of record.  GAF scores raging 
from 52 to 65 contemplate mild to moderate symptoms.  While 
GAF scores are not, in and of themselves, the dispositive 
element in rating a disability, they are persuasive evidence 
when used in association with detailed evaluations.  In this 
case the 30 percent rating contemplates GAF scores between 52 
and 65 and a moderate level of PTSD.  Because, as noted, the 
evidence did not warrant greater than the 30 percent 
disability awarded, a higher evaluation is not warranted.  

A 50 percent award is not warranted because there is no 
evidence that there was functional and social impairment with 
reduced reliability.  There is no evidence of flattened 
affect, circumlocutory speech, or panic attacks more than 
once per week.  The veteran was noted to be depressed and 
anxious at the time of the last VA examination.  It bears 
repeating that the criteria for the award of a 50 percent 
rating require occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  In sum, 
the Board finds that the criteria for a rating higher than 
the assigned 30 percent disability rating have not been 
demonstrated.  His symptoms are more akin to those criteria, 
not to the criteria for the 50 percent rating.


ORDER

Entitlement to an increased rating for PTSD currently rated 
as 30 percent disabling, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


